United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Indianapolis, IN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0456
Issued: September 1, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 28, 2019 appellant, through counsel, filed a timely appeal from a July 2,
2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated April 3, 2018, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 2, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 2, 2000 appellant, then a 51-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on June 1, 2000 she sustained a buttock injury when she fell while in the
performance of duty. OWCP assigned the claim OWCP File No. xxxxxx097 and accepted it for a
contusion of the left buttock and low back sprain.
On February 8, 2018 appellant, then a 69-year-old mail processing clerk, filed a notice of
recurrence (Form CA-2a) alleging disability due to her employment-related conditions. She
alleged an increase of shingles episodes, left hip pain, and left shoulder pain due to factors of her
federal employment, including repetitive motions. Appellant noted that the recurrence of disability
was a gradual and slow process starting around February 1, 2018.
In a February 7, 2018 work status report, Dr. Victor N. Egwu, an orthopedic specialist, held
appellant off work until February 19, 2018.
In a development letter dated February 22, 2018, OWCP converted appellant’s recurrence
claim to one for a new occupational disease claim, and assigned OWCP File No. xxxxxx687 and
informed her that the evidence of record was insufficient to establish her claim. It advised her of
the type of factual and medical evidence needed and attached a factual questionnaire for her
completion, requesting that she provide a detailed description of the employment-related factors
she believed contributed to her conditions, including a description of her required duties, relevant
dates, and how often she performed those duties. OWCP afforded appellant 30 days to respond.
In a February 23, 2018 medical note, Dr. Egwu noted that appellant was scheduled for
surgical procedure on her left shoulder on March 6, 2018. In a work status report of even date, he
recommended that she remain off work until April 4, 2018. In a March 21, 2018 work status
report, Dr. Egwu indicated that on March 6, 2018 appellant underwent left shoulder arthroscopy
and could not perform her job duties.
By decision dated April 3, 2018, OWCP denied appellant’s occupational disease claim,
noting that she had not responded to its February 22, 2018 development letter requesting specific
factual information regarding the employment-related factors that she believed contributed to her
conditions. It concluded, therefore, that the requirements had not been met to establish an injury
as defined by FECA.
OWCP subsequently received an April 9, 2018 work status report, wherein Dr. Egwu held
appellant off work until May 2, 2018. In a May 2, 2018 work status report, Dr. Egwu
recommended postponing her return to work for at least four weeks. He also indicated that
appellant was undergoing physical therapy.
In an undated medical report, Dr. Marcus Hinkle, a physical therapist, noted that appellant
underwent a left shoulder surgery and recommended limited-duty work.
On April 3, 2019 appellant, through counsel, requested reconsideration.
2

By decision dated July 2, 2019, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.6 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.7 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant has not shown that OWCP erroneously applied or interpreted a specific point of
law. Moreover, she has not advanced a relevant legal argument not previously considered. As
such, appellant is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under 20 C.F.R. § 10.606(b)(3).9
In support of her request for reconsideration, appellant submitted April 9 and May 2, 2018
work status reports from Dr. Egwu and an undated medical report from Dr. Hinkle. While these
4

5 U.S.C. § 8128(a); see M.S., Docket No. 19-1001 (issued December 9, 2019); L.D., Docket No. 18-1468 (issued
February 11, 2019); see also V.P., Docket No. 17-1287 (issued October 10, 2017); W.C., 59 ECAB 372 (2008).
5

20 C.F.R. § 10.606(b)(3); see also E.W., Docket No. 19-1393 (issued January 29, 2020); L.D., id.; B.W., Docket
No. 18-1259 (issued January 25, 2019).
6
Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
Timeliness is determined by the document receipt date of the request for reconsideration as indicated by the received
date in the Integrated Federal Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7
Id. at § 10.608(a); see also Y.H., Docket No. 18-1618 (issued January 21, 2020); R.W., Docket No. 18-1324 (issued
January 21, 2020); M.S., 59 ECAB 231 (2007).
8

Id. at § 10.608(b); D.C., Docket No. 19-0873 (issued January 27, 2020); M.S., Docket No. 19-0291 (issued
June 21, 2019).
9

E.W., supra note 5; T.V., Docket No. 19-1504 (issued January 23, 2020).

3

reports were new to the record, they were not relevant to the issue for which OWCP denied her
claim, the failure to establish the factual component of her claim because the evidence did not
support that the injury or events occurred as alleged.10 The Board has held that the submission of
evidence or argument which does not address the particular issue involved does not constitute a
basis for reopening a claim.11 Thus, appellant is not entitled to a review of the merits of her claim
based on the third above-noted requirement under 20 C.F.R. § 10.606(b)(3).12
The Board accordingly finds that, as appellant has not satisfied any of the three
requirements under 20 C.F.R. § 10.606(b)(3) to warrant further merit review of her claim, OWCP
properly denied her request for reconsideration.13
On appeal counsel argues that OWCP improperly denied review when appellant presented
evidence of causal relationship. As previously noted, however, the Board does not have
jurisdiction over the April 3, 2018 merit decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 2, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 1, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

See R.W., supra note 7; Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984).

11

E.J., Docket No. 19-1509 (issued January 9, 2020); S.W., Docket No. 19-1498 (issued January 9, 2020).

12

A.G., Docket No. 20-0290 (issued June 24, 2020).

13

C.A., Docket No. 19-0160 (issued January 16, 2020); L.E., Docket No. 19-0470 (issued August 12, 2019).

4

